DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-11 and 12-13, filed January 28, 2021, with respect to claims 1, 8, 15 and 22 have been fully considered and are persuasive.  The rejections of claims 1-29 have been withdrawn. 

Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1 and 8, they recite, among other features, “circuitry configured to generate both analog and digital input data in response to the analog signal, wherein the analog input data includes a range of values that are monotonically related to the displacement of the button, and wherein the digital input data includes first and second binary values”.
The Prior Art discloses outputting an analog signal that is a function of a displacement of a movable button and converting the analog signal to digital input data and using the digital input data as an indication of force applied to the button.  The Prior Art does not disclose generating both analog input data and digital input data in response to the analog signal.


The Prior Art discloses calibrating a sensor by inputting initial values and reading the sensor for five seconds to calibrate the sensor.  The Prior Art does not disclose periodically perform an automatic calibration procedure that comprises updating the stored calibration data with at least one sampled value of the analog signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 25, 2021